         Case 1:18-cr-00218-TSC Document 92 Filed 03/29/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
                                             :       Criminal Case: 18-218 (TSC)
          v.                                 :
                                             :
                                             :
MARIIA BUTINA, also known as                 :
MARIA BUTINA,                                :
                                             :
                      Defendant.             :

                         Joint Motion for Order of Judicial Removal

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, and defendant Mariia Butina, also known as Maria Butina, through her

counsel, Robert Driscoll and Alfred Carry, Esqs., respectfully request that the Court sign the

attached proposed Order of Judicial Removal on the day it sentences the defendant.

       In support of this motion, the parties rely on the attached documents, including the

proposed order; notice of intent to request judicial removal; factual allegations in support of

judicial removal; defendant’s statement in support of judicial removal; and the concurrence of the

Special Agent in Charge, Immigrations and Customs Enforcement.




                                                 1
          Case 1:18-cr-00218-TSC Document 92 Filed 03/29/19 Page 2 of 2



       WHEREFORE, for the foregoing reasons and those cited in the attachments, as well as any

additional reasons as may be cited at a hearing on this motion, the parties request that the Court

sign the attached proposed order on the day it sentences the defendant.



                                                    Respectfully submitted,

    /s/ Robert N. Driscoll________                   JESSIE K. LIU
    Robert N. Driscoll (DC Bar No. 486451)           UNITED STATES ATTORNEY
                                                     D.C. Bar Number 472845
    /s/ Alfred D. Carry___________
    Alfred D. Carry (DC Bar No. 1011877)             By:___________/s/____________
                                                     ERIK M. KENERSON
    McGlinchey Stafford PLLC                         THOMAS N. SAUNDERS
    1275 Pennsylvania Avenue NW, Suite 420           Assistant United States Attorneys
    Washington, DC 20004                             Ohio Bar Number 82960 (Kenerson)
    Phone: (202) 802-9999                            N.Y. Bar Number 4876975 (Saunders)
    Fax: (202) 403-3870
                                                     555 Fourth Street, N.W.
    rdriscoll@mcglinchey.com
                                                     Washington, D.C. 20530
    acarry@mcglinchey.com
    Counsel for Defendant
                                                     Telephone: 202-252-7201
                                                     Email: Erik.Kenerson@usdoj.gov

                                                               /s/_______________
                                                     WILLIAM A. MACKIE
                                                     Trial Attorney, National Security Division
                                                     N.C. Bar Number 13816
                                                     950 Pennsylvania Avenue, N.W.
                                                     Washington, D.C. 20530
                                                     Telephone: 202-233-2122
                                                     Email: Will.Mackie@usdoj.gov




                                                2
Case 1:18-cr-00218-TSC Document 92-1 Filed 03/29/19 Page 1 of 1
Case 1:18-cr-00218-TSC Document 92-2 Filed 03/29/19 Page 1 of 2
Case 1:18-cr-00218-TSC Document 92-2 Filed 03/29/19 Page 2 of 2
Case 1:18-cr-00218-TSC Document 92-3 Filed 03/29/19 Page 1 of 4
Case 1:18-cr-00218-TSC Document 92-3 Filed 03/29/19 Page 2 of 4
Case 1:18-cr-00218-TSC Document 92-3 Filed 03/29/19 Page 3 of 4
Case 1:18-cr-00218-TSC Document 92-3 Filed 03/29/19 Page 4 of 4
Case 1:18-cr-00218-TSC Document 92-4 Filed 03/29/19 Page 1 of 1
         Case 1:18-cr-00218-TSC Document 92-5 Filed 03/29/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :
                                               :
                                               :       Criminal Case: 18-218 (TSC)
            v.                                 :
                                               :
                                               :
MARIIA BUTINA, also known as                   :
MARIA BUTINA,                                  :
                                               :
                        Defendant.             :

                               ORDER OF JUDICIAL REMOVAL

       Upon the application of the United States of America, by Erik M. Kenerson and Thomas

N. Saunders, Assistant United States Attorneys, District of Columbia; upon the Factual Allegations

in Support of Judicial Removal; upon the consent of Mariia Butina (“the defendant”) and upon all

prior proceedings and submissions in this matter, with full consideration having been given to the

matters set forth herein, the Court finds:

       1.        The defendant is not a citizen or national of the United States.

       2.        The defendant is a native of the Union of Soviet Socialist Republics (Russian

                 S.F.S.R.), and citizen of the Russian Federation.

       3.        The defendant entered the United States on an F-1 student visa in August 2016.

       4.        At the time of sentencing in this case, the defendant will be convicted in the

United States District Court for the District of Columbia, of the following counts charged in the

indictment: Count One: Conspiracy to Act as an Agent of a Foreign Government in violation of

18 U.S.C. §§ 371, 951. The maximum sentence for this offense is five years of imprisonment

and/or a $250,000 fine.
          Case 1:18-cr-00218-TSC Document 92-5 Filed 03/29/19 Page 2 of 2




         5.    The defendant is, and at sentencing will be, subject to removal from the United

States pursuant to Section 237(a)(4)(A)(ii) of the Immigration and Nationality Act of 1952

(“INA”), as amended, 8 U.S.C. § 1227(a)(4)(A)(ii), as an alien who has engaged, is engaged, or at

any time after admission engages in “any other criminal activity which endangers public safety or

national security.” Id.

         7.    The defendant has waived her right to notice and a hearing under Section 238(c) of

the INA, 8 U.S.C. § 1228(c).

         8.    The defendant has waived the opportunity to pursue any and all forms of relief and

protection from removal.

         WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the INA, 8

U.S.C. § 1228(c), that the defendant is ordered removed from the United States to the Russian

Federation promptly upon her sentencing.



Dated:         ___________________         ____________________________________
                                            THE HONORABLE TANYA S. CHUTKAN
                                            UNITED STATES DISTRICT JUDGE
